Action to recover damages for personal injuries. The plaintiff was a passenger in the defendant’s trolley car, and sustained an injury to his elbow when it was struck by a truck passing the trolley car in the opposite direction. The negligence charged is that the motorman applied bis brakes so suddenly, to avoid contact with the truck, that it caused the plaintiff’s arm to be projected through an open window of the trolley car and into contact with the truck. Judgment entered on the verdict of a jury in favor of plaintiff reversed on the facts and a new trial granted, costs to abide the event. The verdict is against the overwhelming weight of the credible evidence. Lazansky, P. J., Hagarty, Carswell, Adel and Close, JJ., concur.